Citation Nr: 0418374	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served in the National Guard from April 1969 to 
August 1969; he then had active military service from August 
1974 to August 1978; he later had active duty service from 
September 1979 to February 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, confirmed and continued a 10 
percent evaluation for the veteran's gastrointestinal 
condition, classified as irritable bowel syndrome (IBS), with 
history of liver enlargement.

In January 2003, the Board ordered further development of the 
evidence under then pertinent governing authority.  
Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU) to implement the requested 
development.  However, a Federal court decision issued in May 
2003, and a subsequent precedent opinion from VA's General 
Counsel, had the combined effect of invalidating or greatly 
limiting much of the Board's internal development authority.  

By a remand order issued in July 2003, the Board pointed out 
that, in light of the Federal court decision and other policy 
considerations, VA had determined that the Veterans Benefits 
Administration (VBA) would resume virtually all development 
functions.  So the case was returned to the RO to undertake 
the development set forth in the Board's January 2003 
development memorandum.  The case since has been returned to 
the Board for further appellate review.  

Unfortunately, this case again must be REMANDED to the RO.  
This time, however, it is being REMANDED via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

When the veteran was evaluated at Danville Gastroenterology 
Center in February 1999, he complained of profuse diarrhea 
and abdominal pain.  He reported that he had some alternating 
diarrhea and constipation.  He indicated multiple daily bowel 
movements and reported that abdominal cramping accompanied 
bowel movements.  The diagnosis was "C. def colitis."

VA medical records reflect the veteran's treatment from 2000 
to 2001 for gastrointestinal symptoms.  In June 2000, he 
complained of melena, while in August 2000, he reported 
dyspepsia in addition to abdominal pain.  Endoscopy in August 
2000 revealed abnormal antral motility and what appeared to 
be a stricture.  The diagnosis was duodenal stenosis.  A 
biopsy was interpreted as showing acute duodenitis.  The 
pathologist commented that, although changes could be due to 
Crohn's disease, they were not specific and could be due to a 
nearby duodenal ulcer.  In March 2001, endoscopy to the 
terminal ileum was relatively normal, with a question of 
possible decrease in vascularity; the rest of the colon was 
without evidence of colitis.  The diagnosis was suspected 
colon polyps and hemorrhoids.  One biopsy specimen was 
reported as showing a tubular adenoma, with no high-grade 
atypia seen; mucosal biopsies were interpreted as consistent 
with a terminal ileum with no pathological diagnosis.  

A VA gastrointestinal physician, who examined the veteran in 
July 2000, rendered a diagnosis of irritable bowel syndrome, 
under treatment, symptomatic.  By contrast, another VA 
physician, in an October 2000 statement, provided the 
assessment that the veteran most likely had Crohn's disease 
and had probably had it for many years.  She believed that 
Crohn's disease, rather than irritable bowel syndrome, was 
causing the veteran's symptoms.  Later, in a February 2001 
addendum opinion supported by claims file review, the July 
2000 VA physician directly contradicted the assessment 
provided by the VA physician in October 2000.  The addendum 
opinion concludes there was no evidence to support the 
diagnosis of Crohn's disease.

The record contains VA memoranda and worksheets indicating 
the veteran was to be scheduled for a gastrointestinal 
examination on May 9, 2003, and that he was rescheduled for 
another gastrointestinal examination on May 15, 2003.  It is 
stated that he failed to report for the scheduled 
examinations.  But a review of the claims folders does not 
reveal any file copies of letters informing him of the date, 
time and place to report for his VA examinations.  Also, 
there is no indication from the record that he explicitly 
declined to report for an examination.  Given these 
circumstances, the Board believes that one more attempt must 
be made to give him an opportunity for an up-to-date VA 
examination.  He is hereby advised, however, that failure to 
report for this examination -without justification - is 
outright grounds for denying his claim for a higher rating.  
See 38 C.F.R. § 3.655 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Request the VA Medical Center (VAMC) 
in Durham, North Carolina, to provide any 
records of the veteran's treatment since 
March 2003.  

2.  Thereafter, schedule a VA 
gastroenterology examination to determine 
the current severity of the veteran's 
irritable bowel syndrome.  The 
examination should include a review of 
his history and current complaints, as 
well as a comprehensive clinical 
evaluation.  When undertaking that 
review, the examiner should take note of 
the above-mentioned conflicting medical 
opinions provided by the VA physicians.  
And to facilitate reconciling these 
conflicting opinions, the examiner must 
have access to the claims folders and a 
complete copy of this REMAND for a review 
of the veteran's pertinent medical 
history.

a)  If the veteran is diagnosed with 
irritable bowel syndrome, the examiner 
should note whether the veteran has 
disturbances of bowel function with 
occasional episodes of abdominal 
distress; or frequent episodes of bowel 
disturbance with abdominal distress; or 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.  

b)  If the veteran is diagnosed with 
Crohn's disease, the examiner should 
indicate whether this condition 
is moderate (with infrequent 
exacerbations); moderately severe (with 
frequent exacerbations); 
severe (with numerous attacks per year 
and malnutrition, health being only fair 
during remissions); or pronounced 
(resulting in marked malnutrition, 
anemia, and general debility, or with 
serious complications such as liver 
abscess).  

c)  To the extent feasible, the examiner 
should distinguish the manifestations of 
the service-connected irritable bowel 
syndrome from any other identified 
gastrointestinal condition - including 
Crohn's disease.  

3.  Review the report of the VA 
gastrointestinal examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the claim for a 
rating higher than 10 percent for the 
irritable bowel syndrome in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




